Citation Nr: 0309375	
Decision Date: 05/21/03    Archive Date: 05/27/03

DOCKET NO.  94-41 495	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for nicotine 
dependence.

2.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD), claimed as due to inservice smoking 
and/or inservice-acquired nicotine dependence.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Acosta, Counsel



INTRODUCTION

The veteran served on active duty from May 1968 to December 
1969.

The above two matters come before the Board of Veterans' 
Appeals (Board) on appeal from a March 1998 rating decision 
of the Department of Veterans Affairs (VA) St. Petersburg, 
Florida, Regional Office (RO).


REMAND

In essence, the veteran contends that he is entitled to be 
service-connected for nicotine dependence and for his COPD, 
which he believes is due to his inservice smoking and/or 
inservice-acquired nicotine dependence.

In December 2002, pursuant to the authority granted by 38 
C.F.R. § 19.9(a)(2) (2002), the Board undertook additional 
development of this case, to ensure that the record was 
complete.  Specifically, additional VA medical records and a 
VA medical examination containing an etiology opinion were 
secured.  On May 1st, 2003, just when the Board was preparing 
written notice to the veteran of this development, as 
required by Rule of Practice 903 (see 38 C.F.R. § 20.903), 
the United States Court of Appeals for the Federal Circuit 
invalidated the regulation that authorizes the Board to 
undertake development (Section 19.9(a)(2)).  See DAV v. Sec'y 
of Veterans Affairs, No. 02-7304, -7305, -7316, 2003 U.S. 
App. LEXIS 8275 (Fed. Cir. May 1, 2003).  Thus, since the 
Board has secured additional evidence that is pertinent to 
this case, due process requirements demand that this case be 
remanded original jurisdiction consideration.  Accordingly, 
this case is remanded to the RO for the following additional 
development:

The RO should review the evidence that 
was associated with the veteran's claims 
files since the last SSOC, 


dated in November 2001, and then re-
adjudicate the veteran's service 
connection claims.  If, upon re-
adjudication of these claims, either of 
the benefits sought on appeal remains 
denied, the RO should issue another SSOC 
and return the case to the Board, for 
appellate review.

The veteran is hereby advised that he has the right to submit 
additional evidence and argument on the two matters that the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




